Case 2:18-cv-13516-SJM-RSW ECF No. 37 filed 10/09/20          PageID.963   Page 1 of 3



                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

TECH AND GOODS, INC.,
                                           Case No. 2:18-cv-13516
      Plaintiff/Counter-Defendant,
                                           Honorable Stephen J. Murphy, III
V.
                                           Honorable R. Steven Whalen
30 WATT HOLDINGS, LLC,

      Defendant/Counter-Plaintiff.


      EX PARTE REQUEST UNDER L.R. 7.1(d)(3)(A) TO INCREASE
          PAGE LIMIT FOR SUMMARY JUDGMENT BRIEF

      Defendant/Counter-Plaintiff 30 Watt Holdings, LLC ("30 Watt") respectfully

requests that the Court grant it an enlargement of the 25-page limit for briefs under

L.R. 7.1(d)(3)(A) and allow it to file a brief of no more than 31 pages in support of

the motion for summary judgment it intends to file on or before October 14, 2020.

In support of this ex parte request, 30 Watt states the following:

              This is an action in which 30 Watt is alleged to have infringed two

trademarks.

              30 Watt intends to file a motion for summary judgment on or before

October 14, 2020, seeking dismissal of all claims contained in the complaint as to

both of the trademarks at issue.
Case 2:18-cv-13516-SJM-RSW ECF No. 37 filed 10/09/20            PageID.964    Page 2 of 3



       3.       30 Watt intends to raise a number of grounds for summary judgment

relating to, among other things, trademark usage, protectability, fair use, and no

likelihood of confusion.

       4     Considering the number of issues involved, the number of factors

involved in the likelihood of confusion analysis under Sixth Circuit law - namely,

the eight "Frisch" factors - and the fact that there are two marks at issue, 30 Watt

cannot adequately brief all relevant matter within the 25-page limit of L.R.

7.1(d)(3)(A).

             L.R. 7.1(d)(3)(A) states that "[t]he text of a brief supporting a motion

or response, including footnotes and signatures, may not exceed 25 pages. A person

seeking to file a longer brief may apply ex parte in writing setting forth the reasons."

      6.     For the reasons stated above, 30 Watt respectfully submits that a page

limit increase of up to six (6) pages is warranted under L.R. 7.1(d)(3)(A), such that

30 Watt would be permitted to file a brief in support of its summary judgment motion

of up to 31 pages.

             Undersigned counsel emailed opposing counsel on October 9, 2020 to

advise that 30 Watt would be submitting this ex parte request.

      WHEREFORE, 30 Watt respectfully requests that the Court grant this ex

parte request and allow it to file a brief in support of its summary judgment motion

of up to 31 pages.


                                          2
Case 2:18-cv-13516-SJM-RSW ECF No. 37 filed 10/09/20      PageID.965    Page 3 of 3



                                    Respectfully submitted,

                                    JAFFE, RAITT, HEUER & WEISS, P.C.

Dated: October 9, 2020              /s/ David S. McDaniel
                                    David S. McDaniel (P56994)
                                    27777 Franklin Road, Ste. 2500
                                    Southfield, MI 48034
                                    (248)351-3000
                                    dmcdaniel@,i affelaw.com
                                    Counsel for 30 Watt


                           CERTIFICATE OF SERVICE

     I CERTIFY that on October 9, 2020,1 filed a copy of the foregoing document
     with the Clerk of the Court via the ECF system, which will provide electronic
     notice of the filing to all attorneys of record in this case.

     Date: October 9, 2020          /s/ Sheila Bryant
                                    Sheila Bryant
                                    Jaffe, Raitt, Heuer & Weiss, P.C.
                                    sbryant@jaffelaw.com




                                       3
